Citation Nr: 1641815	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  14-28 820A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Roseburg, Oregon


THE ISSUE

Entitlement to payment of private provider for services provided to the Veteran in November 2013.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1975.  The Appellant in this case is the private medical provider who rendered services to the Veteran in November 2013 and seeks payment from VA for those services.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in May 2014 by the (VAMC) in Roseburg, Oregon, which denied payment for medical services rendered to the Veteran by the Appellant.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.

REMAND

The claim on appeal here is that of a private medical provider seeking payment by VA for treatment rendered to the Veteran in November 2013.  The May 2014 decision stated that the reason for the denial of payment was that the necessary documentation was submitted after the "timely filing deadline."  

The Statement of the Case (SOC) issued in August 2014 contains a timeline of events and summary of the pertinent laws and regulations.  The SOC noted that the claim was received on February 25, 2014, exactly 90 days after the treatment rendered on November 27, 2013.  The SOC also noted that a request was sent to the Appellant in March 2014 for "complete hospital medical records."  

The regulations cited include 38 C.F.R. § 17.1004, which provides for payment for emergency services of claims filed within 90 days of the date of discharge, and a requirement that any additional records deemed necessary be submitted within 30 days of a request to furnish those records.  See 38 C.F.R. § 17.1004 (d), (e).  Given the context of the May 2014 decision denying payment for late submission of documents, the basis for the denial would be either late filing of the claim or late submission of the additional records requested in March 2014.  As noted, the claim for payment was received by VA on the 90th day after services were rendered and was therefore timely.  Therefore, and as documented in a May 2015 Report of Contact, the basis for denial would appear to be failure to provide complete hospital records as requested.

The Board notes, however, that a review of the file pertaining to the claim for reimbursement shows that a copy of the hospital treatment records for the treatment provided on November 27, 2013 is included.  However, there is no indication of when those records were received and whether they contain the specific information sought.  It is unclear from the record as presently constituted what, if any, specific additional records the VAMC was seeking from the Appellant.  Notably, the May 2015 Report of Contact describes letters sent December 2013, January 2014, and three sent in March 2014, none of which are included in the file.  Based on the record before the Board, the Board concludes that the records submitted by the Appellant were submitted in a timely fashion and satisfy the request for complete hospital records.  This is in accordance with the benefit-of-the-doubt standard of 38 U.S.C.A. § 5107, particularly in light of the fact that any outstanding amount owed would presumably be billable to the Veteran.

The Board recognizes that, in finding that the documents submitted to date satisfy the requirements of 38 C.F.R. § 17.1004(d) and (e), the matter is not ripe for adjudication.  Indeed, the record is incomplete and needs additional development to determine if the guidelines for payment of the private medical services under 38 U.S.C.A. § 1725 have been met.  The VAMC may deem that additional records are still necessary and should be submitted by the Appellant to demonstrate entitlement to payment.  However, the Board finds that the claim for payment has not, as yet, been abandoned for failure to submit documents required to date.

Accordingly, the case is REMANDED for the following action:

1. The VAMC should determine which, if any, additional records are required, and should request those with as much detail and specificity as possible from the Appellant.  The request should remind the Appellant of the need for a response and the deadline for providing that response to avoid the claim being deemed abandoned under 38 C.F.R. § 17.1004(d) and (e).

2. The VAMC should then readjudicate the issue on appeal, to include an evaluation on the merits if the necessary documentation is provided pursuant to the directive above.  If the benefit sought on appeal is not granted in full, the VAMC must issue a supplemental statement of the case (SSOC) and provide the Appellant and its representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


